Case 1:18-cv-00404-GJQ-PJG ECF No. 43-9 filed 06/14/19 PageID.236 Page 1 of 2




        EXHIBIT I
Case 1:18-cv-00404-GJQ-PJG ECF No. 43-9 filed 06/14/19 PageID.237 Page 2 of 2




        MUSKEGON HEIGHTS POUL7t DPARIMFM
                          COMPLANT AGAINST POLICE OFFICER

COMPLA eir NUMBER:                               NATURE OF COMPLAINT:

COMPLAINANT
                                                        4iW
     ADDRESS:                                41                        t-A V
     PHONE: t-3 1 -               3Co -      IG     7
         cllo2 G -IF?'-•     {Harney                                                        (Work)

     £:ref state the nature ofthe complaint:                                           (Le_     AtiLD

                   fs•                 +           I cl) v..          Q             LC4     0                  •
                    rn           (-3                                                        kt_f_c
                                                                                                .
                                                  F
            c--Ls q±-                  To p 6           S4-A, 4 RS            1-7e Set id

      rn             r
                                  1                       o               •,t("‘i           Lor4 11     Inc„

      1.)Ci   Ci         ke,r   Laid_d          r494s c..)                          +i--1       1:7P

      5,r     b           cr)          L s 11                    "tit. be                   oor skrn 0-)
                                            Nd         Liack s              m
       •-f-b                                 cvzi 34 vizAise Additional Sheet if Necessary)
     61,4- T1-4             0*. d               t•circe,.

                                                              Signature of Complainant
Date of Complaint:         -      0 - 2-0I                  Tirao of Complaint: /0:30

Officer(s)involved:                                             Witnesses/Addresses:




       FORM TO BE SUBMITTED TO OFFICE OF CHIEF 0 POLICE
                                This form                      off;cia1 police refl.- '
                                                                                                       FORM P0309-20-94
